UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 000-28107 GILLA INC. (Exact name of registrant as specified in its charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 112 North Curry Street, Carson City, NV (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (416) 884-8807 Securities registered pursuant to Section 12(g) of the Act: Common Shares, Preferred Shares (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes þNo o Check whether the issuer(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noþ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes þ No o The aggregate market value of the voting common stock held by non-affiliates of the Registrant on June 30, 2011, was approximately $474,367, based on the average bid and asked prices on such date of $0.03.The registrant does not have any non-voting equities. The Registrant had 29,477,766 shares of common stock, $0.0002 par value per share, outstanding on March 28, 2012 TABLE OF CONTENTS FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2011 PAGE Part I ITEM 1 Business 4 ITEM 1A Risk Factors 4 ITEM 2 Properties 7 ITEM 3. Legal Proceedings 8 ITEM 4. Mine Safety Disclosures 8 Part II ITEM 5. Market for Registrants Common Equity, Related Stockholders Matters and issuer purchases of equity securities 9 ITEM 6 Selected Financial Data 10 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 ITEM 8. Financial Statements and Supplementary Data F-1 ITEM 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 13 ITEM 9A. Controls and Procedures 13 ITEM 9B. Other Items 14 Part III ITEM 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section16(a) of the Exchange Act 15 ITEM 11. Executive Compensation 17 ITEM 12. Security Ownership of Certain Beneficial Owners and Management 18 ITEM 13. Certain Relationships and Related Transactions 18 ITEM 14. Principal Accountants Fee and Services 19 ITEM 15. Exhibits and Financial Statement Schedules 19 Signatures 21 2 Forward-Looking Statements This Report contains, in addition to historical information, forward-looking statements regarding Gilla Inc., which represent the Company's expectations or beliefs including, but not limited to, statements concerning the Company's operations, performance, financial condition, business strategies, and other information and that involve substantial risks and uncertainties. The Company's actual results of operations, some of which are beyond the Company's control, could differ materially. For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as "may," "will," "expect," "believe," "anticipate," "intend," "could," "estimate," "continue" or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. Factors that could cause or contribute to such difference include, but are not limited to, history of operating losses and accumulated deficit; need for additional financing; competition; dependence on management;; and other factors discussed herein and in the Company's other filings with the Securities and Exchange Commission. 3 PART I ITEM 1.BUSINESS Business Development Gilla Inc. (the “Company”), 112 N. Curry Street, Carson City, Nevada, 87803 was incorporated under the laws of the state of Nevada on March 28, 1995 under the name of Truco, Inc. The shareholders approved a name change on March 22, 1996, March 18, 1997, September 13, 1999, October 3, 2000, April 23, 2003 and February 27, 2007 to Web Tech, Inc., Cynergy, Inc., Mercantile Factoring Credit Online Corp., Incitations, Inc., Osprey Gold Corp. and to its present name, respectively. We have specialized in acquiring and consolidating large, exploration-stage properties with near-term production potential and future growth through exploration discoveries.Our acquisition and development emphasis is focused on properties containing gold and other strategic minerals located in Africa. The Company formed and received a 99% ownership interest in GISOR SPRL (“GISOR”), a foreign subsidiary, during the last quarter of 2009 and domiciled in The Democratic Republic ofthe Congo. This subsidiary was formed solely for the purpose of acquiring mining rights. GISOR has not had significant business activities since its inception. Business of Issuer The Company is a mineral-property development company specializing in acquiring and consolidating mineral properties with production potential and future growth through exploration discoveries. Acquisition and development emphasis has been focused on properties containing gold and other strategic minerals that are located in Africa. ITEM 1A. Risk Factors MANAGEMENT RISKS Management of the Company consists of Georges Benarroch/President, Chief ExecutiveOfficerand Chief Financial Officer, Daniel Barrette/Chief Operating Officer. There is only one full-time employee of the Company.Consequently, management of the Company has historically relied upon, and will continue to rely upon for the foreseeable future, the employment of outside consultants and independent contractors such as attorneys, accountants, geologists, petroleum engineers, financial advisors, and others to assist management in conducting the business affairs of the Company. The President and directors of the Company have other business interests in which they devote their primary attention or a substantial portion of their time and they are expected to continue to do so for the foreseeable future. As a result, there are at least potential conflicts of interest which may arise because of such other commitments. Any such conflicts, however, have been and are expected to be resolved through the exercise of sound business judgment by such individuals consistent with their fiduciary duties to the Company. SECURITIES MARKET AND STOCK OWNERSHIP RISKS There is no predictable method by which investors in the securities of the Company shall be able to realize any gain or return on their investment in the Company, or shall be able to recover all or any substantial portion of the value of their investment.There is, currently no public market for the securities of the Company, and no assurance can be given that a market will develop or that an investor will be able to liquidate his investment without considerable delay, if at all. Consequently, should the investor suffer a change in circumstances arising from an event not contemplated at the time of his investment, and should the investor therefore wish to transfer the common stock owned by him, he may find he has only a limited or no ability to transfer or market the common stock. Accordingly, purchasers of the common stock need to be prepared to bear the economic risk of their investment for an indefinite period of time. If a market should develop, the price may be highly volatile. Factors such as those discussed in this “Risk Factors” section may have a significant impact upon the market price of the securities of the Company. Owing to what may be expected to be the low price of the securities, many brokerage firms may not be willing to effect transactions in the securities. 4 Even if an investor finds a broker willing to effect a transaction in these securities, the combination of brokerage commissions and any other selling costs may exceed the selling price. Further, many lending institutions will not permit the use of such securities as collateral for any loans. The Company has no agreement with any securities broker or dealer that is a member of the National Association of Securities Dealers, Inc., to act as a market maker for the Company’s securities. Should the Company fail to obtain one or more market makers for the Company’s securities, the trading level and price of the Company’s securities will be materially and adversely affected. Should the Company happen to obtain only one market maker for the Company’s securities, the market maker would in effect dominate and control the market for such securities. The Company’s registered securities are covered by a Securities and Exchange Commission rule that imposes additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors. For purposes of the rule, the phrase “accredited investors” means, in general terms, institutions with assets in excess of $5,000,000, or individuals having a net worth in excess of $1,000,000 or having an annual income that exceeds $200,000 (or that, when combined with a spouse’s income, exceeds $300,000). For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser’s written, agreement to the transaction prior to the sale. Consequently, the rule may affect the ability of broker-dealers to sell the Company’s securities and also may affect the ability of investors in securities of the Company to sell their securities in any market that might develop therefore. Of the currently issued and outstanding shares of common stock of the Company, approximately 12,425,516 shares (approximately 42% of the total number of shares outstanding) are owned by, or are under the direct or indirect control of, only three individuals or corporations.That number of shares is enough to dominate and control the price and trading volume in the Company’s securities. Because those shares are controlled by such a limited number of persons, selling decisions by either or both of those persons can be expected to have a substantial impact upon (or “overhang” over) the market, if any, for the common stock. Should either or both of such persons chose to sell a large number of shares over a short period of time, the market price for the shares could be significantly depressed. The majority of the Company’s authorized but un-issued common stock remains un-issued. The board of directors of the Company has authority to issue such un-issued shares without the consent or vote of the stockholders of the Company. The issuance of these shares may dilute the interests of investors in the securities of the Company and will reduce their proportionate ownership and voting power in the Company. GEOLOGIC UNCERTAINTY AND INHERENT VARIABILITY Although the estimated reserves and additional mineralized material have been delineated with appropriately spaced drilling to provide a high degree of assurance in the continuity of the mineralization, there is inherent variability between duplicate samples taken adjacent to each other and between sampling points that cannot be reasonably eliminated. There may also be unknown geologic details that have not been identified or correctly appreciated at the current level of delineation. This results in uncertainties that cannot be reasonably eliminated from the estimation process.Some of the resulting variances can have a positive effect and others can have a negative effect on mining operations.Acceptance of these uncertainties is part of any mining operation. POLITICAL RISKS Political unrest or changes in The Democratic Republic of the Congo or nearby countries could interfere with our operating or financing activities. The political risk in sub-Saharan Africa is significant. Gilla’s rights to explore and develop mineral deposits in The Democratic Republic of the Congo are always subject to the continued political stability of the respective government’s. Political unrest or upheaval in adjoining countries could adversely affect our mining and development activities, and, if significant, would likely increase the costs of long term financing of the mining and processing activities. Further, Gilla may not be able to finance or operate the Cameroon or Angola Properties at all if future state or regional political upheavals occur. 5 GOLD EXPLORATION IS HIGHLY SPECULATIVE, INVOLVES SUBSTANTIAL EXPENDITURES, AND IS FREQUENTLY NON-PRODUCTIVE Gold exploration involves a high degree of risk and exploration projects are frequently unsuccessful.Few prospects that are explored end up being ultimately developed into producing mines. To the extent that we continue to be involved in gold explorations, the long-term success of our operations will be related to the cost and success of our exploration programs.We cannot assure you that our gold exploration efforts will be successful. The risks associated with gold exploration include: The identification of potential gold and probable uncertainties, we cannot assure you that current and future exploration programs will have mineralization based on superficial analysis.Quality of our management, and our geological and reserves, and to develop and construct mining and processing facilities. Substantial expenditures are required to determine if a project has economically mine able mineralization. It may take several years to establish proven result in the discovery of reserves, the expansion of our existing reserves and the development of mines. THE PRICE OF GOLD AND OTHER MINERALS ARE HIGHLY VOLATILE AND A DECREASE IN THE PRICE OF GOLD AND OTHER MINERALS CAN HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS The profitability of gold and mineral mining operations is directly related to market prices. The market prices of gold and other minerals fluctuate significantly and are affected by a number of factors beyond our control, including, but not limited to, the rate of inflation, the exchange rate of the dollar to other currencies, interest rates, development of a mine is undertaken and the time production can commence can significantly affect the profitability of a mine.Accordingly, we may begin to develop one or more of our mines at a time when the price of gold or other minerals makes such exploration economically feasible and, subsequently, incur losses because the price of gold or other minerals decreases.We cannot predict the market price or fluctuations of the gold or copper price. FUEL PRICE VARIABILITY The cost of fuel can be a major variable in the cost of mining, one which is not necessarily included in the contract mining prices obtained from mining contractors but is passed on to the overallcost ofoperation.Although high fuel prices by historical standards have been used in making the reserve estimates included herein, future fuel prices and their impact on operating profitability cannot be predicted. VARIATIONS IN MINING AND PROCESSING PARAMETERS The parameters used in estimating mining and processing efficiency are based on testing and experience with previous operations at the properties or on operations at similar properties.While the parameters used have a reasonable basis, various unforeseen conditions can occur that may materially affect the estimates.In particular, past operations indicate that care must be taken to ensure that proper ore grade control is employed and that proper steps are taken to ensure that the leaching operations are executed as planned.The mining contracts for the mines include clauses addressing these issues to help ensure planned requirements are met. Nevertheless, unforeseen difficulties may occur in planned operations. 6 CHANGES IN ENVIRONMENTAL AND MINING LAWS AND REGULATIONS Registrant believes that it currently complies with existing environmental and mining laws and regulations affecting its operations.The reserve estimates contain cost estimates based on requirements compliance with current laws and regulations.While there are no currently known proposed changes in these laws or regulations, significant changes have affected past operations and no assurance can be given that such changes will not occur in the future. Through December 31, 2011, the Company has generated no revenues from operations. REPORTS TO SECURITIES HOLDERS There were no shareholders meetings during the period covered by this report. The Bylaws of the Gilla Inc. are silent regarding an annual report to shareholders. Gilla Inc. is a reporting company and files reports with the U.S. Securities and Exchange Commission (SEC). The Company is required to file quarterly reports (Form 10-Q) and an annual report (Form 10-K) with the SEC. The annual report includes an audited consolidated financial statement. Any materials that the Company filed with the Securities and Exchange Commission may be read and copied at the SEC's Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549. Further, you may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Company is an electronic filer and the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission. That site is http://www.sec.gov. ITEM 2.PROPERTIES The Company occupies office space on a month-to-month basis and therefore has no leasehold interest. The Company pays a fee to a related party, at the rate of $10,000 (US) quarterly, which includes rent, and certain administrative services, such as bookkeeping, copying and printing, courier services, and telephone. The Company owns no investments. 7 ITEM 3.LEGAL PROCEEDINGS There have been no changes since the filing of our Form 10-K for December31, 2010. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 8 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The securities have been trading on the over-the-counter market until it was moved to Pink Sheets in February 2011, under the symbol “GLLA” as the trading activity was not sufficient for continuing to trade over the counter. The Company is listed on the Pink Sheets under the symbol “GLLA.” The following table sets forth for the periods indicated the range of high and low closing bid quotations per share as reported by the over-the-counter market for the past two years. These quotations represent inter-dealer prices, without retail markups, markdowns or commissions and may not necessarily represent actual transactions. The market for the common stock has been sporadic and there have been long periods during which there were few, if any, transactions in the common stock and no reported quotations. Accordingly, reliance should not be placed on the quotes listed below, as the trades and depth of the market may be limited, and therefore, such quotes may not be a true indication of the current market value of the Company’s common stock. HIGH LOW First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ HIGH LOW First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On December 31, 2011, the closing price of our common stock as reported on the OTCBB was $0.0035 per share. On December 31, 2011, we had in excess of 374 beneficial stockholders of our common stock and 29,477,766 shares of our common stock were issued and outstanding. DIVIDENDS On January17, 2008 the Board of Directors of Gilla Inc. declared a cash dividend to its common stock Shareholders of Record on February 4, 2008 in the amount of $0.035 per share of common stock, which was distributed on February 15, 2008.The next dividend payment is unknown. 9 RECENT SALES OF UNREGISTERED SECURITIES In January 2011, 1,500,000 common shares were issued, as a repayment of a $15,000 loan to the company. In May 2011, 700,000 common shares were issued, as a repayment of a $7,000 loan to the company. ITEM 6.SELECTED FINANCIAL DATA Earnings per share for each of the fiscal years shown below are based on the weighted average number of shares outstanding. Years ended December 31, Revenues $ - $ - Net Loss $ ) $ ) Earning (Loss) Per Share $ ) $ ) Total assets $ $ Total liabilities $ $ 10 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Gilla is a mineral-property development company specializing in acquiring and consolidating mineral properties with production potential, and future growth through exploration discoveries. Gilla entered into a definitive agreement effective October3, 2008 to acquire the mining rights owned by Terra Merchant Resources, (“Terra”), a private company incorporated in Ontario, Canada. Terra has secured rights to a gold exploration property in Angola, known under the name of Salutar Commercio Mining Concession, located some 120 km north of Cabinda City, Angola. The concession covers 199 square kilometers. Through a Joint Venture agreement, Gilla has rights to 70% of the mineral concession. Following the death of the principal shareholder of Salutar, and the difficulties encountered by the estate, Gilla has made the decision not to expend further resources on this property despite interesting results from the 2008 exploration stream sediment sampling program. Consequently, the mining rights of $4,600,000 have been impaired. Gilla has received confirmation that the application for Mineral Rights made by its 99% owned Congolese subsidiary, GISOR SPRL (“GISOR”), was successful. The Company was granted approval (“Avis Favorable”) on August 9, 2010, by the Cadastre Minier (CAMI) of a concession covering 451 «carrés miniers» or 383 square kilometres (38,300 Hectares) (Mwenga Project) located in the South-Kivu Province, Democratic Republic of Congo (“DRC”). The licence is contiguous to BANRO CORP’s (TSX-BAA) mining licences. The Certificate entitles GISOR to conduct gold and diamond exploration on the awarded Exploration Licence (Permis de Recherches “PR”). Banro’s Licences in the Lugushwa area cover a total of 641 square kilometres, has announced an inferred resource of 37Mt averaging 2.3g/t. (source: Banro’s Web site) The company is current in meeting its obligation in the Democratic Republic of Congo as it pertains to it permits rights. RESULTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2011 The Registrant conducted no actual mining operation during the year ended December 31, 2011. As such, it had no revenues as described in the consolidated financial statements, attached hereto.However, the Company had total net loss of $40,624 and net loss of $5,033,142 for the years ended December 31, 2011 and 2010, respectively LIQUIDITY AND CAPITAL RESOURCES The Company had working capital deficitsof $98,502 and $169,103 as of December 31, 2011 and 2010.Cash were $118 and $1,617 as ofDecember 31, 2011 and 2010, respectively. Cashfrom operating activities The Company’s cash outflow from operations of $45,999 for year ended December 31, 2011 was $103,224below cash flow from operations of $149,223 for the year ended December 31, 2010. Cash from financing activities The Company’s net cash inflow from financing activities of $44,500 for the year ended December 31, 2011 was $71,217 below the cash inflow from financing activities for the year ended December 31, 2010, which was $115,717. 11 The report of our independent accountants on our December 31, 2011 consolidated financial statements includes an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to lack of operations and revenue and substantial recurring losses from operations and significant accumulated deficit and working capital deficit.Our ability to continue as a going concern will be determined by our ability to obtain additional funding and commence and maintain successful operations. Our consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. CERTAIN BUSINESS RISK FACTORS You should carefully consider the risks described below before purchasing our common stock. If any of the following risks actually occur, our business, financial condition, or results or operations could be materially adversely affected, the trading of our common stock could decline, and you may lose all or part of your investment.You should acquire shares of our common stock only if you can afford to lose your entire investment. WE HAVE A LIMITED OPERATING HISTORY WITH SIGNIFICANT LOSSES AND EXPECT LOSSES TO CONTINUE FOR THE FORESEEABLE FUTURE We have yet to establish any history of profitable operations.We expect that our revenues will not be sufficient to sustain our operations for the foreseeable future.Our profitability will require the successful commercialization of our gold mines. No assurances can be given that we will be able to successfully commercialize our gold mines or that we will ever be profitable. Our independent auditors have added an explanatory paragraph to their audit opinion issued in connection with the consolidated financial statements for the year ended December 31, 2011.The Company’s auditors have expressed doubt about the Company’s ability to continue as a going concern. The Company has current assets in the form of cash of $118 and current liabilities of $98,620.The Company’s net losses to date are $30,864,746. THERE IS SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN DUE TO SIGNIFICANTRECURRING LOSSES FROM OPERATIONS, ACCUMULATED DEFICIT ANDWORKINGCAPITAL DEFICIT ALL OF WHICH MEANS THAT WE MAY NOT BE ABLE TO CONTINUE OPERATIONS UNLESS WE OBTAIN ADDITIONAL FUNDING. The report of our independent accountants on our December 31, 2011 consolidated financial statements includes an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to lack of operations and revenue and substantial recurring losses from operations and significant accumulated deficit and working capital deficit.Our ability to continue as a going concern will be determined by our ability to obtain additional funding and commence and maintain successful operations. Our consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 12 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Gilla, Inc. Consolidated Financial Statements December 31, 2011 and 2010 Table of Contents Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statement of (Deficiency) in Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 - F-14 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Gilla, Inc. Ontario, Canada We have audited the accompanying consolidated balance sheet of Gilla, Inc. and its subsidiaries (the “Company”), as of December 31, 2011 and 2010, and the related consolidated statements of operations, deficiency in stockholders’ equity and cash flows for the year ended December 31, 2011 and 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We have conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Gilla, Inc.and its subsidiaries as of December 31, 2011 and 2010, and the consolidated results of its operations and its cash flows for the year ended December 31, 2011 and 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note1 to the accompanying consolidated financial statements, the Company has not commenced its planned principal operations and has suffered recurring losses since inception, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ RBSM LLP New York, New York March 30, 2012 F-2 GILLA, INC. CONSOLIDATED BALANCE SHEETS December 31 December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND(DEFICIENCY) IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Accrued liabilities, related party Accrued interest payable, related party - Notes payable, related party - TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Notes payable related party (net of debt discount) - Derivative Liability - TOTAL LONG TERMLIABILITIES - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (DEFICIENCY) IN SHAREHOLDERS' EQUITY Common stock, $0.0002 par value, 300,000,000 shares authorized; 29,477,766 and 27,277,766shares issued and outstanding as ofDecember 31, 2011 and 2010 respectively Additional paid - in capital Accumulated deficit ) ) TOTAL (DEFICIENCY) IN SHAREHOLDERS' EQUITY ) ) TOTAL LIABILITIES AND(DEFICIENCY) IN SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 GILLA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31 EXPENSES: Exploration cost $ $ Asset impairment changes - General and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Loss on foreign exchange rate transactions - ) Miscellaneous income - Gain on change in fair value of derivative liabilities - Gain on write off of consulting fees - Interest expense ) ) TOTAL OTHER INCOME (EXPENSES) ) NET LOSS BEFORE INCOME TAXES $ ) $ ) INCOME (TAX) BENEFIT - - NET LOSS $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING-BASICAND DILUTED LOSS PER COMMON SHARES- BASIC AND DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-4 GILLA, INC. CONSOLIDATED STATEMENTS OF(DEFICIENCY) IN SHAREHOLDERS' EQUITY For the year ended December 31,2011 and 2010 Common Stock AdditionalPaid In Accumulated Shares Amount Capital Deficit Total Balance December 31, 2009 $ $ $ ) $ Sale of common stock 60 - Cancellation of common stock ) ) - - Issuance of common stock for consulting fees - Issuance of common stock for management fees - Issuance of common stock for directors fees 48 - Issuance of common stock toward legal settlement 40 - Beneficial conversion feature - - - Net loss - - ) ) Balance December 31, 2010 $ $ $ ) $ ) Issuance of common stock for conversion of notes payable - Net Loss - - - ) ) Balance December 31, 2011 $ $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-5 GILLA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Year Ended December 31 CASH FLOW FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Asset impairment charges - Issuance of common stock toward legal settlement charges - Issuance of common stock for services - Beneficial conversion discount - Amortization of debt discount - Change in fair value of derivative liabilities ) - Non cash interest Gain on write-off of accrued consulting fees ) Changes in operating assets and liabilities: Decrease in prepaid expenses - Increase in accounts payable Increase in accrued expenses and accrued interest Net cash used in operating activities ) ) CASH FLOW FROM INVESTING ACTIVITIES - - CASH FLOW FROM FINANCING ACTIVITIES Proceeds from notes payable, related party Sale of common stock - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for: Interest $
